353 S.W.3d 684 (2011)
STATE of Missouri, Appellant,
v.
Daniel HUGHES, Respondent.
No. ED 96809.
Missouri Court of Appeals, Eastern District, Division Three.
November 22, 2011.
Sarah Jane Mease, St. Louis, MO, for Appellant.
Courtney Maurine Harness, St. Louis, MO, for for Respondent.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J. and SHERRI B. SULLIVAN, J.


*685 ORDER

PER CURIAM.
The State of Missouri filed this interlocutory appeal challenging the order of the trial court granting Daniel Hughes' pretrial motions to suppress evidence and statements. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).